department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-2863-01 uilc internal_revenue_service national_office field_service_advice memorandum for linda r dettery area_counsel sb_se area1 from jerry e holmes chief employment_tax branch cc tege eoeg et2 subject senior citizen property_tax abatement program this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date state program date age a x dollars y dollars date issue whether an abatement in real_estate_taxes of up to x dollars per year in exchange for services rendered by senior citizens pursuant to a state program which exempts such abatements from state tax constitutes income for federal_income_tax purposes and wages for federal employment_tax purposes 1the question presented in the request for field_service_advice is phrased in terms of whether such remuneration is considered barter income since as discussed below the abatement in property taxes constitutes wages a discussion of barter income would be inapposite conclusions the property_tax abatements earned under the property_tax work-off program are income subject_to federal_income_tax since the maximum amount of compensation under the program is less than one withholding_exemption in most circumstances the employer will not be required to withhold income_tax property_tax abatements earned under the program constitute wages subject_to fica tax the_amount_of_wages paid is equal to the amount of the property_tax liability forgiven if the employer pays the workers’ portion of fica tax and does not seek reimbursement the employees will receive additional income subject_to fica tax in the amount of the employees’ fica tax_liability paid_by the employer there is an information reporting requirement applicable to all wages subject_to fica futa taxes are not applicable facts on date the state amended its laws to add a provision known as the program which became effective as of date under this law cities and towns in the state are permitted to establish property_tax write off programs wherein participating taxpayers who must be over age a volunteer services to municipalities in exchange for a reduction in their property_tax obligations the state law permits seniors to earn up to a maximum of x dollars in property_tax reduction per fiscal_year the maximum amount of credit per hour that the taxpayers are entitled to receive for their services is capped by the state’s minimum wage law y dollars per hour effective date the property_tax reductions are accounted for as abatements the abatements under the work-off program are in addition to any other_property tax exemptions that may be available under state law under state law the property_tax abatements earned for services under the work-off program are not considered income for purposes of state taxation withholding unemployment insurance or workers’ compensation however persons providing service under the program are considered public employees for purposes of municipal tort liability law a income_tax sec_61 of the code defines gross_income as all income from whatever source derived including compensation_for services sec_1_61-1 of the income_tax regulations states that gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash payment by an employer of the income taxes assessable against an employee constitutes additional income taxable to the employee 279_us_716 employer payment of an employee’s fica tax_liability under code sec_3101 without deducting the payment from the employee’s pay or otherwise receiving reimbursement from the employee constitutes additional income to the employee for federal_income_tax purposes revrul_86_14 1986_1_cb_304 sec_31_3401_a_-1 of the employment_tax regulations states that the term wages for purposes of income_tax_withholding includes any amount_paid by an employer in satisfaction of the employee’s fica tax_liability imposed by sec_3101 of the code without deduction from the remuneration of or other reimbursement from the employee b employment_tax taxes under the federal_insurance_contributions_act fica consist of an old-age survivors and disability insurance oasdi portion and a hospital insurance medicare portion fica_taxes are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing unless an agreement under sec_218 of the social_security act sec_218 agreement is in effect sec_3121 limits the exclusion contained in sec_3121 of the code to include within the definition of employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing by an individual who is not a member of a retirement_system of such state political_subdivision or instrumentality 2there are five exceptions set forth in sec_3121 which make applicable the general exclusion contained in sec_3121 to services performed by individuals who are not members of a state sponsored retirement_plan examples of such services include services performed by an individual to relieve that individual of unemployment by an inmate or patient of a hospital or home certain emergency the term wages is defined in sec_3121 of the code as remuneration from employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain exceptions sec_31_3121_a_-1 of the employment_tax regulations states the name by which the remuneration for employment is designated is immaterial thus salaries fees bonuses and commissions on sales or on insurance premiums are wages if paid as compensation_for employment sec_31_3121_a_-1 of the employment_tax regulations states generally the basis upon which the remuneration is paid is immaterial in determining whether the remuneration constitutes wages thus it may be paid on the basis of piecework or a percentage of profits and it may be paid hourly daily weekly monthly or annually sec_31_3121_a_-1 of the employment_tax regulations states generally the medium in which the remuneration is paid is also immaterial it may be paid in cash or something other than cash as for example goods lodging food or clothing remuneration paid in items other than cash shall be computed on the basis of the fair_market_value of such items at the time of payment under sec_3121 of the code the term wages does not include the payment by the employer of the employee portion of fica imposed by sec_3101 in the case of domestic services provided in the private home of the employer or for agricultural_labor however subject_to that exception if an employer pays the employee portion of the fica tax on behalf of an employee that amount is considered as additional wages for fica purposes see rev_rul 1986_1_cb_304 revproc_81_48 1981_2_cb_623 provides the formula used for calculating the additional_amount of wages resulting from an employer’s payment of the employee’s fica tax obligation sec_6051 of the code requires information reporting from every person required to deduct and withhold the employee portion of the fica tax from an employee the requirement applies to all payments subject_to fica tax regardless of the amount the information is reported on form_w-2 services services performed by an elected official or solely on the basis of fees 3for taxes paid prior to date an employer’s payment of the employee’s portion of fica tax was excluded from the employee’s wages for fica purposes former sec_3121 this provision was amended by section of the omnibus budget reconciliation act of publaw_96_499 1980_2_cb_509 to provide an exclusion from wages for payment only for domestic_service and agricultural_labor given this amendment an employer’s payment of employee fica tax_liability constitutes additional wages absent a specific exclusion code sec_3306 provides that taxes under the federal_unemployment_tax_act futa do not apply to compensation_for services in the employ of a state any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions analysis although under the state statute the abatements are not considered income for tax purposes the state law treatment of the amounts in question is not determinative of the federal tax treatment while state law governs the nature of legal interests and rights created under state law the federal tax consequences pertaining to such interests and rights are solely a matter of federal_law forest v commissioner u s t c cch p50 1st cir aff’g tcmemo_1995_377 see also delancy v commissioner 99_f3d_30 1st cir 73_f3d_1040 10th cir similarly the fact that the workers are called volunteers is not determinative as the tax forgiveness is provided in consideration for work done the abatements in property_tax described above in exchange for services constitute income under sec_61 of the code the amount of income is equal to the amount of the property_tax abatement if the municipality pays the employee’s fica tax obligation imposed under sec_3101 of the code without receiving reimbursement from the employee the amount of that payment will constitute additional income to the employee under sec_61 revrul_86_14 1986_1_cb_304 although sec_3402 of the code requires employers to deduct and withhold income_tax the maximum amount of remuneration permitted under the program is less than one withholding_exemption accordingly in most circumstances the municipalities will not be required to withhold income_tax from participants in the program the municipalities however should require the employees to complete forms w-4 the municipalities are also required to file forms w-2 reporting all wages the services performed by the taxpayers for a municipality under the work-off program will constitute employment as defined in sec_3121 of the code unless the taxpayers are participants in a state sponsored retirement_plan as defined in sec_3121 the property_tax abatement will constitute wages under sec_3121 if the employer pays the taxpayer’s portion of fica_taxes imposed under sec_3101 without reimbursement the taxpayer will receive 4if the taxpayer is not a participant in a state sponsored retirement_plan the services provided for the municipality may still fall outside of the definition of employment if the services fall within one of the five categories listed in sec_3121 however even if the services performed fall outside of the definition of employment due to the operation of code sec_3121 the hospital insurance portion of the fica tax may be applicable pursuant to sec_3121 of the code additional wages in the amount of that payment although we do not have enough facts to support an analysis of the issue it appears as though the part-time minimum wage workers hired to work off their property_tax will be considered employees as defined in sec_3121 of the code based on the foregoing the employment_tax consequences of receiving property_tax abatements in exchange for services under the work-off program are as follows since the workers in question are most likely employees the amounts that they earn under the program will be subject_to fica tax the_amount_of_wages will be equal to the value of the property_tax liability forgiven since the workers will receive no cash_remuneration the employer will be required to pay both portions of the fica tax if the employer does not seek reimbursement from the employee for the employee’s portion of fica tax that portion will be wages for fica tax purposes subject_to additional fica tax there is an information reporting requirement applicable to all wages subject_to fica futa taxes are not applicable this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
